DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-11 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites in the preamble, “A manufacturing method for a shaped object for manufacturing the shaped object used as a parts”. The use of the prepositional phrase “for a shaped object” makes the preamble hard to read and understand in English. The Examiner suggests “A manufacturing method for manufacturing a shaped object used a part”.
Claim 1 line 12 recites, “a region at an end on another parts side inside the object”. The Examiner suggests “a region at an end on a side of another part inside the object”. 
Claim 1 lines 14-15 recite, “and the end region in a state colored using a coloring material”. The Examiner suggests “and the end region in a colored state using a coloring material”. 
Claim 11 recites in the preamble, “A shaping device for a shaped object used as a parts”. The Examiner suggests “A shaping device for a shaped object used a part”. 
Claim 11 lines 19-19 recites, “and the end region is formed in a state colored using a coloring material”. The Examiner suggests “and the end region is formed in a colored state using a coloring material”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
controller, Claim 11, corresponding structure found in specification paragraph [0043].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites four times “a state where the object is assembled”. It is unclear whether references to the state are all the same state, or difference states, or something else. Thus, the claim is indefinite. Dependent Claims 2-10 are indefinite as depending from an indefinite base claim.
Claims 3-4 recite four times “a color to be colored”. It is unclear whether the all four recitations are different colors or the same color, or if the recitations regarding surface colored portions are different from the recitations regarding end colored portions, or something else. Thus, the claims are unclear and therefore indefinite. For the sake of examination, the Examiner will examine these claims as if the surface colored portion references were the same color, and the end colored portion references were the same color.
Claims 5-6 recite four times “a color to be colored”. It is unclear whether the all four recitations are different colors or the same color, or if the recitations regarding surface colored portions are different from the recitations regarding end colored portions, or something else. Thus, the claims are unclear and therefore indefinite. For the sake of examination, the Examiner will examine these claims as if the surface colored portion references were the same color, and the end colored portion references were the same color.
Claim 11 recites four times “a state where the object is assembled”. It is unclear whether references to the state are all the same state, or difference states, or something else. Thus, the claim is indefinite. 

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is indicated as having allowable subject matter because the recited limitations for forming an end colored portion, which is a portion to be colored in the end region, using the coloring material and the light reflective material, so that a light reflectivity of the end colored portion is higher than that of the surface colored portion, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-10 are indicated as allowable as depending from an indicated-allowable base claim.
Claim 11 is indicated as having allowable subject matter because the recited limitations for an end colored portion, which is a portion to be colored in the end region, is formed to have a light reflectivity higher than that of the surface colored portion using the coloring material and the light reflective material, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. 
A close prior art reference here made of record Tanaka (US 2018/0326653 A1) discloses a method of manufacturing a product, in which the product is manufactured for use as a piece when an object which is three-dimensional and assembled by combining a plurality of the pieces is created, the method comprising: building the product by adding a plurality of layers of an ink using an inkjet head configured to eject the ink as a material for building, the product including a surface region that partially forms a surface of the object in a state in which the object is assembled, an end region extending from an edge portion of the surface region to an interior of the object in a state in which the object is assembled, the end region being an end portion on another one of the plurality of the pieces in the interior of the object in a state in which the object is assembled, and an inside region that is a portion other than the surface region and the end region, the inside region partially forming the interior of the object in a state in which the object is assembled; forming at least a part of the surface region in a colored state using a coloring ink; forming at least a part of the inside region as a light-reflective region using a light-reflective ink; and forming at least a part of a portion along the edge portion of the surface region in the end region, in a colored state using the coloring ink. Tanaka does not disclose forming an end colored portion, which .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743